DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 2/16/2021 has been accepted and entered. Accordingly, claims 6, 14 and 19 are canceled and claims 1, 9 and 17 are amended. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-5, 7-13, 15-18 and 20 are pending. 

Claim Rejections - 35 USC § 112
The rejection of claims 1, 5-6, 9, 13-14 and 17 under 112(b) have been withdrawn as a result of the cancellation of claims and the submitted amendment. 
The rejection of claims 5-6 and 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn as a result of the cancellation of the claims and the submitted amendment. 

Double Patenting
The rejection of previously cited (1)-(3) and (5)-(8) has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(3) and (5)-(8). However, with respect to previously cited (4), application 16/352265 does not appear in the terminal disclaimer dated 2/24/2021. 
This is a provisional nonstatutory obviousness type double patenting rejection. Claims 1-2, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10 and 17 of copending Application No. 16/352265 (traffic signal) 
Copending Application No. 16/352265 (traffic signal) discloses a maplet structure comprising representations of environmental elements which include data observed by the vehicle corresponding to a segment of the road network wherein the environmental element can include “sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like” (instant 
It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted recording observations of a traffic signal type of environmental element (Spec. ¶4 “sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”) with the observation of road marking as required in the instant claim since recording observations of each type of environmental element is well known in the field of vehicle road mapping and detection of each of the types of environmental elements, as claimed, would yield predictable results. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) 
With respect to claims 1, 9 and 17 Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 174-175 “Unit A--Local Map Aggregation & Object Detection: Image and sensor data processing, image information extraction and aggregation of the characteristic local map, Unit B--Global Map Lookup & Pose Estimation: Localisation by matching an aggregated local map with a corresponding reference map section”), the at least one memory and the computer program code configured to, with the processor (¶178 “and a high-bandwidth high-latency mobile data connection, or W-LAN 204. The system receives live recorded images from the on-board cameras 202, as well as coarse GPS coordinates from the on-board odometry. The localisation result 208 is handed over to autonomous driving logic. The map building result resides within a cloud-based repository 206”), cause the apparatus to at least: 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the global-scale reference map which corresponds to the approximate location and the extents of the aggregated local map, which is being matched against”) (¶ 70 “aggregate the information from the plurality of images together, e.g. so as to be able to determine the position and orientation of a landmark within the road network (or relative to the vehicle), so that the landmark can be incorporated 
identify one or more observations corresponding to at least one road marking within the multi-sensor data stream, wherein the at least one road marking is a marking on a driving surface of the road network other than a lane marking  (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶94 “object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on) (¶ 98 “orthorectified road image is generated in which the pixel value of each pixel in the image represents the probability of the location in the environment being a lane marking object, as output from the vehicle environment semantic segmentation . . . semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc”) 
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”), 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a road marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least lane road 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”)(¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the  

Claims 1-4, 7-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”)
With respect to claims 1, 9 and 17 Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B) 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134)
identify one or more observations corresponding to at least one road marking within the multi-sensor data stream, wherein the at least one road marking is a marking on a driving surface of the road network other than a lane marking (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶113 “environment includes roads and objects around the roads”) (¶153) (¶88) (FIG. 9-11B);
generate a maplet1 based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”) 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a road marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least lane road marking request (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
	With respect to claims 2 and 10, Wheeler discloses the maplet comprises a header (¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box) 
comprising a road marking2 flag (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”).
	With respect to claims 3, 11 and 18, Wheeler discloses wherein the predetermined format comprises a field for a plurality of vertex points defining a two dimensional bounding polygon, each point of the plurality of vertex points provides coordinates of a point located at a vertex of the bounding polygon that bounds the road marking (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of vertex coordinate points of a bounding polygon (¶ 71 “boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates”) wherein objects can include road markings (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”).
	With respect to claims 4 and 12, Wheeler discloses the bounding polygon is a rectangle (i.e., “geographic region”, “region” Fig. 6A-B) (¶¶ 70-73 “rectangle”, “bounding box”) (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of vertex coordinate points of a bounding polygon (¶ 71 “boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates”) wherein objects can include road markings (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”).
With respect to claims 7, 15 and 20, Wheeler discloses predetermined format comprises a field for a type of the at least one road marking (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”). 
	With respect to claims 8 and 16 Wheeler discloses the predetermined format comprises a field for a color of the at least one road marking (¶ 110 “map update module 420 updates existing occupancy maps to improve the accuracy of the occupancy maps . . . [i]f an object (e.g., a tree, a wall, a barrier, a road surface) moves, appears, or disappears, then the occupancy map is updated to reflect the changes . . . if a road surface's . . . color changes . . . then the occupancy map is updated to reflect the changes”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of U.S. Patent Application Publication No. 2019/0025838 to Artes et al. (“Artes”)
With respect to claims 5 and 13, Wheeler fails to specifically disclose the bounding polygon is a smallest possible polygon of a particular polygon class that bounds road marking.  Artes, from the same field of endeavor, also discloses mapping for an autonomous vehicle wherein a mapped object is bounded by a smallest possible polygon of a particular polygon class that bounds the object comprising various vertex position points (FIG. 8C) (¶6 “detection of obstacles, as well as of their size and position on the map by means of sensors arranged on the robot”; ¶¶ 43–45 “The difficult-to-pass zone should have a geometric form that is as simple as possible such as, for example, a rectangle or a rectilinear polygon . .  . the robot identifies the relatively small obstacles (table and chair legs, cf. above rules 2 and 3), puts them into groups and surrounds them with a polygon that is as small as possible (see FIG. 8C, cf. above rule No. 1) . . . selecting a minimal surface area of a rectangle or orienting the rectangle in accordance with the main axes of inertia (the main axes of the covariance matrix) of the distribution of the smaller obstacles”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the bounding box of the road marking objects disclosed by Wheeler a polygon as small as possible, as taught by Artes, in order to maximize the precision of the location of the object of interest in the bounding box. In addition reducing the size of the bounding box results in reduced data that is transmitted to the online HD map system of Wheeler as suggested by Wheeler (Wheeler, ¶70 “the size of each geographical region is determined based on the amount of information needed for representing the geographical region”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of U.S. Patent Application Publication No. 2016/0026899 to Wang et al. (“Wang”).
bounding box (e.g., a rectangle or some other polygon that bounds the region)”) (¶ 49 “features of a region include the coordinates of every pixel within the region normalized by the bounding box, the stroke width at each pixel normalized by the smaller value between the width and height of the bounding box, pixel colors in RGB space, and binary layout labels (e.g., pixels lying on an edge of the region are labeled as 1; otherwise 0 . . . confidence values are compared to a threshold to classify the regions between text and non-text regions. If larger, the region is classified as a text region; otherwise, the region is classified as a non-text region and is discarded) (¶ 52 “each text region is abstracted into an 8-dimensional feature vector: x coordinate, y coordinate, width, height, stroke width, R, G, B. The x and y coordinates correspond to the center position of the bounding box. The width and height correspond to the size of the bounding box”; ¶63; ¶¶ 93–94 “computing device also checks the end points to judge whether the two end regions should contribute to the final bounding box of the text line. For example, if the spatial distance between an end point and its neighbor candidate text region is larger than a threshold, the computing device discards that end point from the text line”) (¶23 “the process searches and selects the best-fitting text lines out of all the possible combinations”) (¶29 “a region can be defined or characterized with a set of features. The features can include geometric attributes of the region (e.g., coordinate points relative to a coordinate system of the image 100, width and height, corner points, area, stroke width, or other geometric attributes). The features can also include information about the region from color spaces 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the bounding box of the road marking objects disclosed by Wheeler a polygon as small as possible, as taught by Wang, in order to maximize the precision of the location of the object of interest in the bounding box. In addition reducing the size of the bounding box results in reduced data that is transmitted to the online HD map system of Wheeler as suggested by Wheeler (Wheeler, ¶70 “the size of each geographical region is determined based on the amount of information needed for representing the geographical region”) and reduced computing power required to analyze/classify the object of interest within the bounding box while improving the accuracy of the classification or analysis of the object of interest within the bounding box by discarding irrelevant information (Wang, ¶ 5 “accurate component detection in the first step may result in good text line extraction in the second step”) (Wang, ¶ 6 “Graph segmentation methods are used to cut the graph to produce text lines. However, these approaches are also sensitive to the errors in the component detection step, since the errors directly affect the vertices and edges of the constructed graph”) (Wang, ¶22) (Wang, ¶31 “process analyzes the text regions 122 and outputs an image 130 that includes text lines 132 and excludes some or all of the false positives and outliers (e.g., the outlier 124)”). 
Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the 112 (a) and (b) rejections, the rejections have been withdrawn as a result of the amendment and cancellation of claims. 
With respect to independent claims 1, 9 and 17 in view of the disclosure in Mann, Applicant asserts although Mann teaches a datagram with “a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates m the HD map” (Amend. 12), Mann does not teach “generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a road marking observation class to encode road data 
However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Mann with any particularity. In addition, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")
Furthermore, Mann explicitly discloses “generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a road marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one road marking” based on the broadest reasonable interpretation. 
For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶ 150-151 “The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). 

As cited in the non-final office action, Mann discloses a predetermined data model and format corresponding to road surface markings observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to road surface markings observations (¶94 “object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on) (FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) (¶¶ 239-240 “generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations . . . with minimal bandwidth to allow for scalable and efficient updates to the HD map . . . datagram will include both landmark and lane marking observations. However, in some cases, there may be only landmark observation . . . results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks”).
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”). In addition, datagram includes predetermined fields for detected allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of "landmarks". Thus, any reference to a landmark class herein should typically be understood as meaning any one of a plurality of landmark-type classes . . . extract) one or more landmark object features . . . that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “secondary set of features for the matching . . . high level features such as lane markings, ground types or objects such as traffic lights, traffic signs, trees, sewer covers, etc. (orthomap)”).  
Accordingly, Mann discloses generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to various particular observation classes including road markings (¶94 “object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on) (¶169 “sewer covers, etc.”) (¶98 “examples of lane marking classes can include . . . island boarders, etc.”)(FIG. 18B, depicting road surface markings other than lane markings such as island or median markings (upper left) and intersection stop lines (lower center) identified as lane marking objects, ¶ 149, ¶234 “lane marking objects are highlighted”)(¶209 “pre-defined classes . . . road-marking”)(¶228 “object classes obtained from the semantic segmentation may be used to select any ground features, such as "roads" or "lane markings", etc.”) (¶235 “identify and classify objects in the image as specific types of lane markings . . .island borders”). 
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a road marking observation class in that it includes a manner of distinguishing classes in the data format, which is disclosed by Mann as cited above. For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶153 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”). Accordingly, Applicants arguments as to this point are unpersuasive.
With respect to independent claims 1, 9 and 17 in view of the disclosure in Wheeler, Applicant simply asserts (Amend. 13) “Although, Wheeler teaches storing the map data in a format specified by the HD Map system and encodes relevant portions of map data for building the HD map, Wheeler is silent towards a claimed feature of encoding construction marker observations using a predetermined data model and a predetermined data format corresponding to a road marking observation class to encode road marking observations, as disclosed in claim 1”.  However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Wheeler with any particularity. 
Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
	With respect to the rejection of claims 5 and 13 (Amend. 14) the non-final office action included a typographical error on page 22 by omitting “Wheeler” in the title of the rejection, which has been corrected. In addition, the rejection of claims 5 and 13 included stating “Wheeler fails to specifically disclose” and an a motivation statement combining Wheeler and Artes with citations to Wheeler (pp. 22-23) such that the rejection was in view of the combined teachings of Wheeler and Artes. Additionally, with respect to the rejection of claims 5 and 13, in view of the combined teachings of Wheeler and Artes, no additional arguments are presented. 
	With respect to the rejection of claims 5 and 13 (Amend. 15), in view of the combined teachings of Wheeler and Wang, no additional arguments are presented.
	With respect to the rejection of claims 6, 15 and 19 (Amend. 15), in view of the combined teachings of Wheeler and Pack, no additional arguments are presented.


Previously Cited Prior Art
20160026899 (Wang, above) is further cited cited to disclose claims 8 and 16 “wherein the predetermined format comprises a field for a color”, covariance matrix, reading sign text:
[0048] At operation 306, the computing device filters the text regions based on a second set of features to further classify the remaining regions between text and non-text regions
[0049] In an embodiment, the features of a region include the coordinates of every pixel within the region normalized by the bounding box, the stroke width at each pixel normalized by the smaller value between the width and height of the bounding box, pixel colors in RGB space, and binary layout labels (e.g., pixels lying on an edge of the region are labeled as 1; otherwise 0). For each feature, the values computed from 
[0052] In an embodiment, each text region is abstracted into an 8-dimensional feature vector: x coordinate, y coordinate, width, height, stroke width, R, G, B. The x and y coordinates correspond to the center position of the bounding box. The width and height correspond to the size of the bounding box. The stroke width corresponds to the average stroke width of pixels in the region. R, G, B correspond to the average color in the RGB space of the pixels. Each feature vector representing a region can be referred to as a data point.
	20130006925 is cited to explicitly disclose maplet data format with flagging of features and headers in an autonomous vehicle mapping update system, relevant to claims 2, 7 for example: FIG. 6. 
	20160282127 same general procedure
US 9123152 compress map data before sending
US 20190137287 METHOD FOR DETECTING AND MANAGING CHANGES ALONG ROAD SURFACES FOR AUTONOMOUS VEHICLES same general idea

The following disclosures are cited to disclose a covariance matrix in autonomous vehicle mapping:
US 2019/0128678: [0070] The variances of each individual determined relative position 22a, 22b, 22c, 23c, 23d, 23e, 24d, 24e, 24f can be ascertained by variance propagation. In order to ascertain the global position of a landmark 21a, 21b, 21c, 21d, 21e, 21f which was repeatedly detected, geodesy frequently uses the "method of the least square". For example, a model with a linear functional relationship can be used. For this, the detections are first associated with each other, wherein it is determined which of the determined relative positions 22a, 22b, 22c, 23c, 23d, 23e, 24d, 24e, 24f is assigned to which landmark 21a, 21b, 21c, 21d, 21e, 21f. Methods known per se can be used for this. In the following, the curve fit calculation for the depicted exemplary embodiment will be constructed in a simple model in which the functional relationship between observation and the parameters to be estimated is linear. For this, in the context of the curve fit calculation according to the method of the least square, an observation vector 1 will be established which in this case consists of the X and Y coordinates of the determined relative positions 22a, 22b, 22c, 23c, 23d, 23e, 24d, 24e, 24f. Moreover, P describe the unknown parameter vector (the optimum positions), A the design matrix, and [circumflex over (x)] the weight matrix (inverse of the covariance matrix 
20200249032: APPARATUS AND METHOD FOR UPDATING HIGH DEFINITION MAP FOR AUTONOMOUS DRIVING
FIG. 5 
[0041] In this case, calculation of the covariance component of Equation 1 can be more reasonably performed by calculating the covariance only with the coordinate values of the peripheral points within a certain distance from one point on the line, rather than calculating the covariance based on the coordinates of all the points on the line. In this case, the shapes 412 and 422 of the covariance matrix at each point will have an ellipse shapes in which the direction of the longer axis coincides with the direction of the line as shown in FIG. 5. This covariance calculation method can also be applied to a curve as well as a straight line
Google search: covariance matrix in autonomous vehicle image recognition
Cooperative Multi-Vehicle Localization Using Split Covariance Intersection Filter
20160358349, HERE global covariance:
[0058] Principal component analysis is a dimensionality reduction technique. In an embodiment that utilizes a weighted principal component analysis to determine the orientation, the apparatus 12, such as the processor 13, is configured to determine the covariance matrix for the neighborhood of probe points around location x . . . [t]he first eigenvector .SIGMA..sup.x, that is the eigenvector for which the corresponding eigenvalue is the largest, is the first local principal component and defines the first orientation of the probe points within a grid cell. The principal component analysis may be repeated to determine any number of orientations, such as by successively determining the orientation of the probe points that have a heading vector that differs from the orientation(s) that have been previously determined, such as the first orientation during a determination of a second orientations or the first and second orientations during a determination of a third orientation. Other techniques for performing principal component analysis (PCA) and dimensionality reduction are also possible, such as, for example, PCA by singular value decomposition (SVD). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification discloses a maplet can be data that includes: environmentally sensed data (¶ 56 “A maplet is a data structure comprising abstracted, parameterized, fused representations of one or more environment elements ( e.g., real world objects and/or properties of the road network ( e.g., topology)) detected in sensor information/data captured by one or more sensors of a vehicle apparatus and/or onboard a corresponding vehicle; environmental and trajectory data (¶56 “In an example embodiment, the data structure of the maplet further comprises a representation of the vehicle's trajectory”); or trajectory data (¶150 “a maplet may only comprise road information/data representing a vehicle's trajectory history for a segment of the vehicle's trajectory); 
        2 Applicant characterizes “road marking” as including any marking on the surface of a road ¶ 168 (“In various embodiments, road markings are signs and other markings that are painted on to the surface of a road. Road markings could include left, right, and forward arrows stopping bars, cross walk bars, and/or the like. Road markings are typically white but may come in various colors”).  Road marking is described in other embodiments as excluding lane markings. The broadest reasonable interpretation of the limitation “a road marking flag” includes a flag for lane markings since “road marking” does not refer back to the “road marking” of claim 1 and because claim 1 refers to “at least one road marking” as “the at least one lane road marking”.